Citation Nr: 0631245	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an increased evaluation for bilateral 
hearing loss in excess of 30 percent.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk



INTRODUCTION

The veteran had active military service from December 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois which denied an increased rating 
for bilateral hearing loss.  In May 2003, the RO increased 
the disability evaluation for the veteran's bilateral hearing 
loss from 20 percent to 30 percent disabling, effective 
January 14, 2003 (his date of claim).  This matter also stems 
from a May 2003 rating determination which denied the 
veteran's request to reopen his claim of service connection 
for a heart murmur.


FINDINGS OF FACT

1. The veteran's bilateral hearing loss is productive of 
Level VI hearing acuity in the right ear and Level VI hearing 
acuity in the left ear.

2. The veteran's claim of service connection for a heart 
murmur was denied in an April 1968 Board decision.

3. Evidence associated with the claims file after the last 
final denial in April 1968 is new, but not material, 
evidence, and when considered with the previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, nor does it raise the reasonable 
possibility of substantiating the previously disallowed heart 
murmur claim.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in 
excess of 30 percent for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 
Diagnostic Code 6100 (2006).

2. The April 1968 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

3. New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a heart murmur 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been properly notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.

With regard to the veteran's claim for an increased 
disability rating for bilateral hearing loss, a January 2003 
letter notified the veteran that in order to substantiate a 
claim for an increased evaluation the evidence must document 
a worsening of the veteran's service-connected disability.  
It further explained that if the veteran provides information 
about the sources of evidence or information pertinent to the 
claim, to include records from other government agencies, 
employers, or private doctors, then VA would make reasonable 
efforts to obtain the records from the sources identified, 
but that he ultimately is responsible for substantiating his 
claim.  The Board notes that this letter was sent to the 
appellant prior to the May 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Finally, the January 2003 letter 
essentially notified the appellant of the need to submit any 
pertinent evidence in his possession.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

A January 2003 letter sent to the veteran notified the 
veteran that in order for VA to reopen his claim of service 
connection for a heart murmur he must submit new and material 
evidence to show that this condition was either incurred in 
or aggravated by his service.  The veteran was also provided 
definitions of "new" and "material" in this January 2003 
letter, as well as in a May 2003 letter which accompanied the 
May 2003 rating decision.  The January 2003 letter also 
provided notice of the evidence and information necessary to 
establish the veteran's underlying claim of service 
connection for a heart murmur.  Additionally, as mentioned 
above, this letter explained the veteran's and VA's 
responsibilities regarding identifying and obtaining relevant 
evidence.  It was already previously mentioned that this 
letter essentially notified the veteran of the need to submit 
any pertinent evidence.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the case of the veteran's claim for an increased rating 
for bilateral hearing loss, the Board notes that the veteran 
was not provided notice regarding the effective date.  
However, the Board finds that this lack of notice to be non-
prejudicial because the Board is denying an increase herein.  
Therefore, the issue of notice regarding the effective date 
is rendered moot.

Regarding the veteran's request to reopen his claim of 
service connection for a heart murmur, the Board concludes 
that the failure to provide adequate VCAA notice regarding 
the disability rating and effective date is non-prejudicial 
to the veteran.  As will be discussed below, the Board is 
denying the veteran's request to reopen his claim of service 
connection for a heart murmur, thereby rendering any such 
notice issue moot.

Thus, the Board finds that all proper VCAA notice has been 
furnished to the veteran, and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

B. Duty to Assist

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the veteran's service medical records, private 
treatment records, a VA cardiovascular examination, and a VA 
audiological examination requested by the RO.  The veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide these claims.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.

In the August 2006 informal hearing presentation, the 
veteran's representative argues that the Board should remand 
the veteran's appeal for a new VA audiological examination.  
Specifically, the representative contends that the 
audiological testing, as performed in a quiet environment, 
does not adequately measure the veteran's actual hearing 
impairment as experienced in the outside world.  Since the 
veteran's hearing impairment would be "worse" if tested 
under more real-world conditions, and thus entitle him to a 
higher disability rating, he is entitled to a new VA 
examination under conditions that more accurately reflect 
"ordinary conditions of life."  While the Board 
acknowledges the representative's argument, it notes that the 
rating schedule for hearing loss, which relies on puretone 
threshold testing, was designed to measure the impact of a 
veteran's hearing loss on his or her ordinary conditions of 
life, including employability.  Therefore, the results of the 
veteran's March 2003 VA audiometric testing conformed to the 
requirements of 38 C.F.R. § 4.85(a) (2006), and are 
sufficient for rating purposes; a remand for a new VA 
examination is not necessary.

Analysis

A. Entitlement to a Disability Rating for Bilateral Hearing 
Loss In Excess of 30 Percent

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants an evaluation in excess of 30 percent.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran's evaluation for bilateral hearing loss is not an 
initial rating.  Therefore, the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is applicable.

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  See 
38 C.F.R. § 4.85.  In evaluating hearing loss, disability 
ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).

Turning to the record, on the audiological evaluation in 
March 2003, pure tone thresholds, in decibels were as 
follows:



HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
70
65
65
65
66
LEFT
70
70
70
65
69

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 72 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Tables VI and VIa reveals the 
highest numeric designation of hearing impairment for the 
right ear is VI and for the left ear is VI.  See 38 C.F.R. § 
4.86(a).  Entering the category designations for each ear 
into Table VII results in a 30 percent disability rating 
under Diagnostic Code 6100.

In considering the veteran's claim, the Board acknowledges 
the veteran's descriptions of his current symptoms of 
bilateral hearing loss in personal statements, as well as his 
wife's March 2004 statement.  The Board treats both his and 
his wife's statements as credible assertions.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the veteran's 
impairment.  Furthermore, the opinions and observations of 
the veteran or his wife alone cannot meet the burden imposed 
by the rating criteria under 38 C.F.R. § 4.85, Diagnostic 
Code 6100 with respect to determining the severity of his 
service-connected bilateral hearing loss disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2006).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2006).  In this regard, the veteran 
does not assert that he is totally unemployable because of 
his service-connected bilateral hearing loss and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
Certainly, the veteran's wife identified a number of 
inconviences that his hearing loss causes; however, none rose 
to the level of exceptional.  The Board has been similarly 
unsuccessful in locating exceptional factors in the record.  
The veteran has not required frequent periods of 
hospitalization for his bilateral hearing loss and there is 
no evidence of any finding of exceptional limitation beyond 
that contemplated by the schedule of ratings.  The Board does 
not doubt that limitation caused by bilateral hearing loss 
has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2006).  Thus, in light of the fact that the veteran does not 
require regular hospitalization for his disability, the Board 
finds that the evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran.  As such, a higher rating is denied on an extra-
schedular basis.

In the present case, the preponderance of the evidence is 
against assignment of a disability rating in excess of 30 
percent.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B. Whether New and Material Evidence Has Been Received to 
Reopen the Claim of Service Connection for a Heart Murmur

Under 38 C.F.R. § 3.156(a) (2006), "new and material 
evidence" is defined as evidence not previously submitted 
which relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has 
been satisfied.

Regarding whether any newly received evidence is material, 
the veteran also does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in an April 1968 Board decision, the evidence under 
consideration consisted of the veteran's service medical 
records, a January 1967 treatment summary by Dr. JPO, a 
September 1967 VA examination, and statements by the veteran.  
The April 1968 Board decision noted that although the record 
contained evidence of a heart murmur after service 
separation, there was no evidence linking the veteran's 
condition to service.  Furthermore, there was no additional 
evidence of an organic heart disease accompanying the 
veteran's heart murmur.  The veteran was mailed a copy of the 
Board's decision, which was final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2006).

In January 2003, the veteran requested that the RO reopen his 
claim.  In a May 2003 rating decision, the RO denied the 
veteran's request to reopen his claim.  The veteran received 
notice of the decision and timely appealed it.

Following the Board's denial in April 1968, additional 
evidence was associated with the claims file, including more 
statements from the veteran, private treatment and 
examination reports, and a February 2003 VA examination.

The veteran submitted the results of a January 2003 stress 
test, which indicates a normal electrocardiogram (ECG) and a 
"trivial" tricuspid regurgitation.  The examiner noted his 
conclusion of a negative stress echo.  

A February 2003 VA cardiovascular examination indicates that 
the veteran reported learning of a heart murmur shortly after 
service separation.  It also notes that the veteran reported 
that he has not had any further evaluation of his heart other 
than the stress test completed in January 2003.  The stress 
test was performed due to complaints of chest pain, although 
the examiner noted that the veteran denied daily clinical 
chest pain.  Following a thorough history and examination, 
the examiner noted no cyanosis, clubbing, edema, or 
cardiomegaly.  A soft fourth heart sound was detected at the 
apex, but there was no gallop rhythm.  The examiner concluded 
that there was no evidence of any heart murmur, nor did the 
veteran have a cardiac condition at present.

A February 2004 statement submitted by Midwest Heart 
Specialists (MHS) indicates that on January 30, 2004, the 
veteran's ECG revealed a mild to moderate tricuspid 
regurgitation.

Finally, the veteran notes the following chronology of 
evidence in a March 2004 letter.  First, he points out that 
his induction examination did not list a heart murmur as a 
pre-existing condition.  Then, he notes that weeks after 
service separation he was denied employment with the Chicago 
Police Department because of a heart murmur.  He states that 
he promptly filed for compensation; however, he was denied.  
Finally, although the February 2003 VA examination did not 
diagnosis a heart murmur, evidence has been submitted from 
MHS that it does exist.

The Board finds that the additional evidence submitted by the 
veteran in support of his claim, with the exception of the 
veteran's statements about his service medical records and 
the Chicago Police Department examination, is new, but not 
material.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  A review of the claims file reveals that the 
veteran's service medical records and knowledge of the 
Chicago Police Department examination were of record for the 
previous final decision in April 1968.  The remaining 
evidence, while new, is duplicative of the evidence before 
the Board at the time of the previous denial.

As was previously mentioned, at the time of the April 1968 
Board decision there was evidence of a heart murmur, but 
nothing indicating that it was incurred in service or that 
the veteran's service aggravated a pre-existing heart murmur.  
The January 2003 and February 2004 private treatment records 
both document the presence of a heart murmur.  However, 
neither provides evidence linking the heart murmur to the 
veteran's military service.  Furthermore, nothing is said 
about the cause of the heart murmur, nor is there any 
indication of any diagnosed heart diseases.

Without any evidence linking the veteran's current heart 
murmur to service, the veteran has not submitted evidence 
that raises a reasonable possibility of substantiating the 
claim.  Therefore, the Board must deny his request to reopen 
his claim of service connection for a heart murmur.  In 
considering the veteran's request to reopen, the Board 
considered the application of the benefit-of-the-doubt rule.  
However the preponderance of the evidence is against 
reopening the claim and, consequently, the rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased disability rating in excess of 30 
percent for bilateral hearing loss is denied.

The application to reopen the claim for service connection 
for a heart murmur is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


